Citation Nr: 0500790	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for herniated and bulging 
discs of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980 and from May 1981 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for 
herniated and bulging disc of the cervical and lumbar spine.

In October 2002, the veteran gave sworn testimony before a 
now retired Veterans Law Judge in Washington, D.C.  The 
veteran was offered the opportunity to have an additional 
hearing before another Veterans Law Judge, but indicated in 
correspondence dated November 2003 and December 2003 that he 
did not want a further hearing.

A January 2003 Board decision was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court), 
in a May 2003 decision.  Subsequently, the Board remanded 
this claim in January 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection is in effect for residuals of fracture of 
the left tibia and fibula rated 10 percent disabling and low 
back pain syndrome, rated as non-compensable.  The records 
show that the most recent VA examination for compensation 
purposes was conducted in February 2001.  At that time the 
veteran was in a wheel chair following microdiscectomy on the 
L4-L5 in November 2000.  It is unclear from a review of the 
examination report whether the examiner had the opportunity 
to review the veteran's claims file.  

Since that evaluation the veteran has continued to receive 
treatment at a VA facility for back complaints.  In August 
2001 he was seen for muscle spasms.  In September 2001 he 
underwent a second microdiscectomy on the L4-L5.  In 
September 2001 a VA physician noted the veteran's lopsided 
gait due to an old malaligned leg fracture also stated that 
this was "concerning for future back injury."  In October 
2001 the veteran was furnished one half inch heels lefts due 
to shortening of the left leg.  In view of the ongoing 
treatment since the February 2001 VA examination the Board is 
of the opinion that a current specialized examination is 
warranted with regard to etiology, to include whether the 
service connected disorders are aggravating the disc disease 
of the cervical and the post operative residuals of the 
herniated and bulging discs lumbar spine. Allen v. Brown, 7 
Vet. App. 439 (1995)

The Board regrets that further remand of this matter will 
further delay an appellate decision.  However, the Board 
finds that the additional development is necessary in order 
to properly adjudicate his claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the VA medical 
facility to furnish any additional 
medical records regarding treatment for 
the veteran's back and left leg disorders 
covering the period from January 23, 2002 
to the present.

2.  Thereafter, the RO should make 
arrangements for a VA examination by a 
neurologist, who has not previously 
conducted a formal VA compensation 
examination on the veteran to determine 
the nature, severity, and etiology of the 
veteran's herniated and bulging discs of 
the cervical spine and the post operative 
residuals microdiscectomy on the L4-L5, 
and the severity of the left leg 
disability.  The claims file should be 
made available to the neurologist for 
review and the examiner should indicate 
that the folder was reviewed.  The 
examiner should obtain a detailed 
clinical history of in service and post 
service injuries to the spine.  Following 
the examination the examiner is requested 
to render opinions as to the following:

a)  Whether it is as likely as not that 
the veteran's disc disorder of the 
cervical spine and the postoperative 
residuals microdiscectomies on the L4-L5 
are directly related to service, to 
include the inservice low back pain?  

b)  If no, whether it is as likely as not 
that the veteran's disc disorder of the 
cervical spine and the postoperative 
residuals microdiscectomies on the L4-L5 
were caused by or are aggravated by the 
service connected residuals of fracture 
of the left tibia and fibula with 
shortening of the left lower extremity 
and/or low back pain syndrome?

A complete rational for any opinion 
expressed should be included in the 
report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




